 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9
10   MICHAEL BARRY TAYLOR,                        )   Case No.: 2:18-cv-00124-MCE-DB
                                                  )
11                 Plaintiff,                     )   [Assigned to the Honorable Morrison C.
                                                  )
                                                  )   England, Jr.]
12   vs.                                          )
13                                                )   ORDER GRANTING
     EQUIFAX INFORMATION SERVICES                 )   JOINT REQUEST FOR EXTENSION OF
14   LLC,                                         )   TIME TO FILE DISPOSITIONAL
                                                  )
                                                  )   DOCUMENTS
15                 Defendant.                     )
16                                                )
                                                  )
17                                                )

18
            THIS MATTER, having come before the Court on the Parties’ Joint Request for
19
     Extension of Time to File Dispositional Documents (ECF No. 29) and for good cause
20
     shown, IT IS HEREBY ORDERED that the request is GRANTED. The parties shall have
21
     until October 10, 2018 within which to file the Stipulation of Dismissal.
22
            IT IS SO ORDERED.
23
      Dated: October 2, 2018
24
25
26
27
28



                                                  -1–
      [Proposed] Order Granting Joint Request for Extension of Time to File Dispositional Documents
